We have sua sponte removed this cause from the accelerated calendar.
 DECISION.
Plaintiff-appellant, the state of Ohio, appeals from the April 8, 1999, entry of the trial court granting defendant-appellee Bernie Anderson's application for expungement of his criminal record.  The record reflects that, in 1959, Anderson was convicted of an assault and battery, and that in 1970 he was convicted of theft.  The sole assignment of error is well taken, as Anderson was not a "first offender" within the meaning of the statute authorizing expungement of criminal records of first offenders, and the trial court did not have jurisdiction to grant the expungement.  R.C. 2953.31; State v. Coleman (1997),117 Ohio App. 3d 726, 691 N.E.2d 369.
Therefore, the judgment of the trial court is vacated for want of jurisdiction.
Judgment vacated.
Gorman, P.J., Sundermann and Winkler, JJ.
Please Note:
The court has placed of record its own entry in this case on the date of the release of this Decision.